Case 3:20-cv-00276-MAB Document 47 Filed 08/23/21 Page 1 of 2 Page ID #653




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GARY MARTIN,                                )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:20-CV-00276-MAB
                                             )
 CENTRAL STATE CONSTRUCTION                  )
 INCORPORATED,                               )
                                             )
                      Defendant.

                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       This matter having come before the Court, and the Court having rendered a

decision,

       IT IS ORDERED AND ADJUDGED that pursuant to the Order dated August 23,

2021, Defendant Central State Construction Incorporated’s motion for summary

judgment was GRANTED and Plaintiff Gary Martin’s claims against Defendant were

DISMISSED with prejudice (Doc. 46).

       Judgment is entered in favor of Defendant Central State Construction

Incorporated and against Plaintiff Martin. Plaintiff shall recover nothing and this action

is DISMISSED in its entirety.

       DATED: August 23, 2021

                                         MARGARET M. ROBERTIE,
                                         Clerk of Court

                                         BY: /s/ Jennifer Jones
                                            Deputy Clerk



                                       Page 1 of 2
Case 3:20-cv-00276-MAB Document 47 Filed 08/23/21 Page 2 of 2 Page ID #654




APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                 Page 2 of 2
